

TENNANT COMPANY


2020 STOCK INCENTIVE PLAN




Restricted Stock Unit Agreement




Name of Holder:  
No. of Units:  
Date of Grant:  
Vesting Schedule:  
No. of Units   Date









This is a Restricted Stock Unit Agreement (“Agreement”) between Tennant Company
(the “Company”) and the individual identified above (the “Holder”), effective as
of the Date of Grant specified above.


Recitals


WHEREAS, the Company maintains the Tennant Company 2020 Stock Incentive Plan
(the “Plan”); and


WHEREAS, pursuant to the Plan, the Compensation Committee (“Committee”) of the
Board of Directors has the authority to grant awards under the Plan, including
awards that may be denominated in restricted stock units (“Units”); and


WHEREAS, the Committee or its delegatee has determined that the Holder is
eligible to receive an award of Units under the Plan (the “Award”);
    
NOW, THEREFORE, the Company hereby grants Units to the Holder under the terms
and conditions as follows:


Terms and Conditions*


1.
Grant. The Holder is granted the number of Units specified at the beginning of
this Agreement.



2.
Fair Market Value of Units. The fair market value of a Unit subject to this
Agreement shall at all times be equal to the Fair Market Value of a Share of the
Company’s Stock (the “Common Stock”).











                                  
* Unless the context clearly indicates otherwise, any capitalized term that is
not defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.


1



--------------------------------------------------------------------------------




3.    Vesting and Payment of Benefits.


(a)    Generally. Payment of vested Units subject to this Agreement shall be
made by the Company delivering one Share of Common Stock for each vested Unit to
the Holder, subject to the tax withholding provisions of Section 12.


(b)    Vesting and Payment. Subject to Sections 5 and 6 of this Agreement, Units
subject to this Agreement shall vest in the numbers and on the dates specified
in the vesting schedule specified at the beginning of this Agreement, unless the
Holder’s employment with the Company shall terminate prior to such vesting
dates. Delivery of Shares of Common Stock in payment of the Units will occur as
soon as administratively practicable after each applicable vesting date (but no
later than the 15th day of the third calendar month following the vesting date).
Such issuance shall be evidenced by a stock certificate or appropriate entry on
the books of the Company or a duly authorized transfer agent of the Company, and
shall be in complete satisfaction of such vested Units. If the Units that vest
and become payable include a fractional Unit, the Company shall round the number
of vested Units to the nearest whole Unit prior to delivery of Shares as
provided herein. If the ownership of or issuance of Shares to the Holder as
provided herein is not feasible or practical due to applicable exchange
controls, securities or tax laws or other provisions of applicable law, as
determined by the Committee in its sole discretion, the Holder or his legal
representative shall receive cash proceeds in an amount equal to the Fair Market
Value (as of the date vesting occurs) of the Shares otherwise issuable to
Holder, net of any amount required to satisfy Tax-Related Items as provided in
Section 12.


(c)    Effect. Whenever the Company shall become obligated to make payment in
respect of a Unit subject to this Agreement, all rights of the Holder with
respect to such Unit, other than the right to such payment, shall terminate and
be of no further force or effect and such Unit shall be cancelled.


(d)    Payments on Death. Any payment due under this Agreement following the
death of the Holder shall be paid to the Successor of the Holder.


4.
No Entitlement to Cash Dividends. The Holder shall not be entitled to receive
any cash dividends or cash dividend equivalents with respect to the Units
credited to the Holder’s account.



5.
Effect of Termination of Employment. If the Holder ceases to be an Employee
prior to any vesting date specified at the beginning of this Agreement other
than as a result of the Holder’s death, Retirement or Disability, the Holder
shall forfeit the Units. If the Holder ceases to be an Employee as a result of
Holder’s death, Retirement or Disability, then the Holder shall be entitled to
receive a pro rata portion of the Units that vest as provided in Section 3, and
the balance of the Units shall be forfeited. The pro rata portion shall be
determined by utilizing a fraction the numerator of which is [CLIFF VESTING: the
number of days between the Date of Grant specified at the beginning of this
Agreement and the date Holder’s employment ended, and the denominator of which
is the number of days between such Date of Grant and the vesting date specified
at the beginning of this Agreement][RATABLE VESTING: the number of days between
the last scheduled vesting date prior to the date Holder’s employment ended (or
the Date of Grant if there was no scheduled vesting date prior to the
termination of employment) and the date Holder’s employment ended, and whose
denominator is the number of days between the last scheduled vesting date prior
to the date Holder’s employment ended (or the Date of Grant if there was no
scheduled vesting date prior to the termination of employment) and the next
scheduled vesting date, which fraction shall be applied to the number of Units
scheduled to vest on the next scheduled vesting date.] Notwithstanding anything
to the contrary in this Agreement, to the extent the benefit provided hereunder
is considered to be deferred compensation under Section 409A of the Code, and if
the Holder is a “specified employee” within the meaning of Section 409A of the
Code, then



2





--------------------------------------------------------------------------------




any payment due as a result of separation from service will not be made until
six months after the Holder’s separation from service or, if earlier, the
payment date in accordance with this Agreement.


6.
Change of Control. Notwithstanding anything to the contrary stated herein, upon
the occurrence of a Change of Control, all of the Units subject to this
Agreement shall immediately vest and be paid in full as provided in Section 3.
Notwithstanding anything in this Agreement to the contrary, no Change of Control
shall be deemed to occur unless it would also be deemed to constitute a change
in ownership or effective control, or a change in the ownership of a substantial
portion of the assets, of a business under Section 409A of the Code.



7.
Forfeiture/Recoupment of Restricted Stock Unit. The Units subject to this
Agreement shall be subject to the terms of the Company’s Compensation Recovery
Policy in effect from time to time.



8.
Adjustments for Changes in Capitalization. The Units subject to this Agreement
shall be subject to adjustments for changes in the Company’s capitalization as
provided in Section 16 of the Plan.



9.
No Transfer. The Units may not be pledged, assigned or transferred except as
expressly provided in Section 6.3 of the Plan.



10.
No Shareholder Rights Until Payment. The Holder shall not have any of the rights
of a shareholder of the Company in connection with the award of Units subject to
this Agreement unless and until the Holder becomes the holder of record of the
Common Stock issued in payment of the Units.



11.
No Right to Employment. This Agreement shall not give the Holder a right to
continued employment with the Company or any Affiliate of the Company, and the
Company or any such Affiliate employing the Holder may terminate his/her
employment and otherwise deal with the Holder without regard to the effect it
may have upon him/her under this Agreement.



12.
Tax Withholding. The Company (or the Subsidiary or Affiliate employing the
Holder) shall have a right to require the Holder to pay the Company (or such
Subsidiary or Affiliate) a cash amount sufficient to cover any required domestic
or foreign tax withholding obligation, including income, employment, social
insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to Holder’s participation in the Plan and legally
applicable to Holder including, without limitation, in connection with the grant
or vesting of the Units, the subsequent sale of Shares acquired under the Plan
and/or the receipt of any dividends on such Shares which the Company determines
must be withheld (“Tax-Related Items”) before receipt of any Shares under this
Award. In lieu of all or any part of a cash payment from the Holder, the Holder
may elect to cover the Tax-Related Items through a reduction in the number of
Shares delivered to the Holder equal in value to the amount of such tax
withholding obligation. Holder acknowledges that the Company and its Affiliates
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Units to reduce or eliminate Holder’s liability for Tax-Related
Items or achieve any particular tax result.



13.
Restricted Stock Units Subject to Plan, Articles of Incorporation and By-Laws.
Holder acknowledges that this Award is subject to the Plan, the Articles of
Incorporation, as amended from time to time, and the By-Laws, as amended from
time to time, of the Company, and any applicable federal or state laws, rules or
regulations.





3





--------------------------------------------------------------------------------




14.
Obligation to Reserve Sufficient Shares. The Company shall at all times during
the term of this Award reserve and keep available a sufficient number of Shares
to satisfy this Agreement.



15.
Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Holder.



16.
Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).



17.
Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Holder. This Agreement is
subject to and shall be construed in accordance with the terms of the Plan. If
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern.



18.
Nature of the Award.



In accepting the Unit, the Holder acknowledges and agrees that:
(a)    Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the Unit; and the Holder’s
right to vesting of Shares in settlement of the Unit after termination of
service, if any, will be measured by the date of termination of the Holder’s
active service and will not be extended by any notice period mandated under
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether the Holder’s service
has terminated and the effective date of such termination.
(b)    The Plan is established voluntarily by the Company. It is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.
(c)    The grant of the Unit is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted repeatedly in the past.
(d)    All decisions with respect to future Unit grants, if any, will be at the
sole discretion of the Company.
(e)    The Holder’s participation in the Plan shall not create a right to
further service with the Company or another Subsidiary and shall not interfere
with the ability of with the Company or another Subsidiary to terminate the
Holder’s service at any time, with or without cause, subject to applicable law.
(f)    The Holder is voluntarily participating in the Plan.
(g)    The Unit is an extraordinary item that does not constitute compensation
of any kind for service of any kind rendered to the Company or any Subsidiary,
and which is outside the scope of the Holder’s employment contract, if any.


4





--------------------------------------------------------------------------------




(h)    The Unit is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service options,
pension or retirement benefits or similar payments.
(i)    In the event that the Holder is not an employee of a Subsidiary, the Unit
grant will not be interpreted to form an employment contract or relationship
with a Subsidiary.
(j)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty. The value of the Shares may increase or decrease.
(k)    No claim or entitlement to compensation or damages arises from
termination of the Unit or diminution in value of the Unit or Shares and the
Holder irrevocably releases the Company and any Subsidiary from any such claim
that may arise. If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
the Holder shall be deemed irrevocably to have waived the Holder’s entitlement
to pursue such a claim.


19.
Data Privacy.



The following provisions shall only apply to the Holder if he or she resides
outside the US, the EU, and EEA:
(a)The Holder voluntarily consents to the collection, use, disclosure and
transfer to the United States and other jurisdictions, in electronic or other
form, of his or her personal data as described in this Agreement and any other
award materials (“Data”) by and among, as applicable, the Company and any
Subsidiary for the exclusive purpose of implementing, administering, and
managing his or her participation in the Plan. If the Holder does not choose to
participate in the Plan, his or her employment status or service with the
Company and any Subsidiary will not be adversely affected.
(b)The Holder understands that the Company and any Subsidiary may collect,
maintain, process and disclose, certain personal information about him or her,
including, but not limited to, his or her name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all equity awards or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the exclusive purpose of implementing, administering and, managing the Plan.
(c)The Holder understands that Data will be transferred to one or more service
provider(s) selected by the Company, which may assist the Company with the
implementation, administration and management of the Plan. The Holder
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different, including less stringent, data privacy laws and protections than
his or her country. The Holder understands that if he or she resides outside the
United States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. The Holder authorizes the Company and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer


5





--------------------------------------------------------------------------------




the Data, in electronic or other form, for the sole purposes of implementing,
administering and managing his or her participation in the Plan.
(d)The Holder understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan, including
to maintain records regarding participation. The Holder understands that if he
or she resides in certain jurisdictions, to the extent required by applicable
law, he or she may, at any time, request access to Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents given by accepting these
Units, in any case without cost, by contacting in writing his or her local human
resources representative. Further, the Holder understands that he or she is
providing these consents on a purely voluntary basis. If the Holder does not
consent or if he or she later seeks to revoke his or her consent, his or her
engagement as a service provider with the Company and any Subsidiary will not be
adversely affected; the only consequence of refusing or withdrawing his or her
consent is that the Company will not be able to grant him or her Units under the
Plan or administer or maintain Units. Therefore, the Holder understands that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan (including the right to retain the Units). The Holder
understands that he or she may contact his or her local human resources
representative for more information on the consequences of his or her refusal to
consent or withdrawal of consent.


The following provisions shall only apply to the Holder if he or she resides in
the EU or EEA, or EU privacy laws are otherwise applicable:
(a)Data Collected and Purposes of Collection. The Holder understands that the
Company, acting as controller, as well as the employing Subsidiary, will
process, to the extent permissible under applicable law, certain personal
information about the Holder, including name, home address and telephone number,
information necessary to process the Units (e.g., mailing address for a check
payment or bank account wire transfer information), date of birth, social
insurance number or other identification number, salary, nationality, job title,
employment location, details of all Units granted, canceled, vested, unvested or
outstanding in the Holder’s favor, and where applicable service termination date
and reason for termination, any capital shares or directorships held in the
Company (where needed for legal or tax compliance), and any other information
necessary to process mandatory tax withholding and reporting (all such personal
information is referred to as “Data”). The Data is collected from the Holder,
and from the Company and any Subsidiary, for the purpose of implementing,
administering and managing the Plan pursuant to its terms. The legal bases (that
is, the legal justification) for processing the Data is that it is necessary to
perform, administer and manage the Plan and in Company’s legitimate interests,
which means the Company is using the relevant Data to conduct and develop its
business activities, subject to the Holder’s interest and fundamental rights.
The Data must be provided in order for the Holder to participate in the Plan and
for the parties to this Agreement to perform their respective obligations
thereunder. If the Holder does not provide Data, he or she will not be able to
participate in the Plan and become a party to this Agreement.
(b)Transfers and Retention of Data. The Holder understands that the Data will be
transferred to and among the Company and any Subsidiary, as well as service
providers (such as stock administration providers, brokers, transfer agents,
accounting firms, payroll processing firms or tax firms), for the purposes
explained above. The Holder understands that the recipients of the Data may be
located in the United States and in other jurisdictions outside of the European
Economic Area where we or our service providers have operations. The United
States and some of these other jurisdictions have not been found by the European
Commission to have adequate data protection safeguards. If the Company and any
Subsidiary transfer Data outside of the


6





--------------------------------------------------------------------------------




European Economic Area, we will take steps as required and recognized by the
European Commission to provide adequate safeguards for the transferred Data,
such as the European Commission approved standard contractual clauses or
certification schemes, such as the EU-US Privacy Shield. The Holder has a right
to obtain details of the mechanism(s) under which the Holder’s Data is
transferred outside of the European Economic Area, or the United Kingdom, which
the Holder may exercise by contacting privacy@tennantco.com.
(c)The Holder’s Rights in Respect of Data. The Holder has the right to access
the Holder’s Data being processed by the Company as well as understand why
Company is processing such Data. Additionally, subject to applicable law, the
Holder is entitled to have any inadequate, incomplete or incorrect Data
corrected (that is, rectified). Further, subject to applicable law, the Holder
may be entitled to the following rights in regard to his or her Data: (i) to
object to the processing of Data; (ii) .o have his or her Data erased, under
certain circumstances, such as where it is no longer necessary in relation to
the purposes for which it was processed; (iii) to restrict the processing of the
Holder’s Data so that it is stored but not actively processed (e.g., while the
Company assesses whether the Holder is entitled to have Data erased) under
certain circumstances; (iv) to port a copy of the Data provided pursuant to this
Agreement or generated by the Holder, in a common machine-readable format; and
(v) to obtain a copy of the appropriate safeguards under which Data is
transferred to a third country or international organization. To exercise his or
her rights, the Holder may contact the applicable human resources
representative. The Holder may also contact the relevant data protection
supervisory authority, as he or she has the right to lodge a complaint.


20.
Country-Specific Terms and Conditions and Notices. Notwithstanding any
provisions in this Agreement, the grant of Units shall be subject to any special
terms and conditions set forth in any appendix to this Agreement for Holder’s
country (the “Appendix”). Moreover, if Holder relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to Holder, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.



7





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement
effective as of the date of grant specified above.


HOLDER




        
    
TENNANT COMPANY




By tennantrsuusandintern_image1.gif [tennantrsuusandintern_image1.gif]
Carol E. McKnight
Its SVP, Chief Administrative Officer    








8





--------------------------------------------------------------------------------






APPENDIX


TENNANT COMPANY
2020 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


FOR NON-U.S. HOLDERS


Terms and Conditions


This Appendix includes additional terms and conditions that govern the Units
granted to Holder under the Plan if he or she resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the main body of the Agreement.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Holder should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2020.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Holder not rely on the information in this Appendix as
the only source of information relating to the consequences of Holder’s
participation in the Plan because the information may be out of date at the time
the Units are settled or the Holder sells the Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Holder’s particular situation and the Company is not in a position to
assure Holder of any particular result. Accordingly, Holder is advised to seek
appropriate professional advice as to how the relevant laws of Holder’s country
may apply to his or her situation.


Finally, if Holder is a citizen or resident of a country other than the one in
which Holder is currently working or transfers to another country after the
grant of the Units, or is considered a resident of another country for
applicable law purposes, the information contained herein may not be applicable
to Holder in the same manner. In addition, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to Holder under these circumstances.




AUSTRALIA
Notifications


Securities Law Information.
The offering and resale of Shares acquired under the Plan to a person or entity
resident in Australia may be subject to disclosure requirements under Australian
law. Holder is advised to obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.
No Advice or Recommendation.
This Agreement is not intended to provide the sole or principal basis of any
investment or credit decision or any other risk evaluation.  The information
contained in this Agreement is not a recommendation by the Company or any other
person that any investor subscribe for Shares in the Company.  Each Holder


9





--------------------------------------------------------------------------------




must conduct his or her own investigations and analysis of the operations and
prospects of the Company that it considers necessary or desirable and should
determine for itself its interest in acquiring Shares in the Company on the
basis of such independent assessment and investigation.
Terms and Conditions


Foreign Exchange.
Holder acknowledges and agrees that it is the Holder’s sole responsibility to
investigate and comply with any applicable exchange control laws in connection
with the inflow of funds from the vesting of the Units or subsequent sale of the
Shares and any dividends (if any) and that the Holder shall be responsible for
any reporting of inbound international fund transfers required under applicable
law. Holder is advised to seek appropriate professional advice as to how the
exchange control regulations apply to Holder’s specific situation.
Offer of Unit.
The Board, in its absolute discretion, may make a written offer to an eligible
person who is an Australian resident it chooses to accept Unit.


The offer shall specify the maximum number of Shares the Holder may accept under
the Unit, the Date of Grant, the vesting conditions (if any), any applicable
holding period and any disposal restrictions attaching to the Unit or the
resulting Shares (all of which may be set by the Board in its absolute
discretion).


The offer is intended to receive tax deferred treatment under Subdivision 83A-C
of the Income Tax Assessment Act 1997(Cth). The conditions to receive such
treatment are contained in this Agreement.


The offer shall be accompanied by an acceptance form and a copy of the Plan and
this Agreement or, alternatively, details on how the Holder may obtain a copy of
the Plan and this Agreement.


Grant of Unit.
If the Holder validly accepts the Board’s offer of Unit, the Board must grant
the Holder the Unit for the number of Shares for which the Unit were accepted.
However, the Board must not do so if the Holder has ceased to be an eligible
person at the date when the Unit are to be granted or the Company is otherwise
prohibited from doing so under the Corporations Act 2001(Cth) without a
disclosure document, product disclosure statement or similar document.


The Company must provide a copy of this Agreement in respect of the Unit granted
to the Holder to be executed by the Holder as soon as practicable after the Date
of Grant.




BELGIUM
Notifications


Securities Law Information.
The grant of the Units under the Plan is exempt from the requirement to publish
a prospectus under the EU Prospectus Regulation as implemented in Belgium.
Foreign Asset/Account Reporting Information.


10





--------------------------------------------------------------------------------




Belgian residents are required to report any securities (i.e., Shares acquired
under the Plan) or bank accounts opened and maintained outside Belgium on their
annual tax returns. Belgian residents are also required to complete a separate
report providing the National Bank of Belgium with details regarding any such
account. This report, as well as additional information on how to complete it,
can be found on the website of the National Bank of Belgium, www.nbb.be, under
the Kredietcentrales / Centrales des crédits caption.




BRAZIL
Terms and Conditions


Nature of Grant.
The following provisions supplement Section 18 of this Agreement.
By accepting the Unit, the Holder acknowledge, understand and agree that (i) the
Holder are making an investment decision, (ii) the Holder will be entitled to
vest in the Units, and receive Shares pursuant to the Unit, only if the vesting
conditions are met and any necessary services are rendered by the Holder between
the Date of Grant and the first date of vesting, and (iii) the value of the
underlying Shares of Common Stock is not fixed and may increase or decrease
without compensation to the Holder.
Compliance with Law.


By accepting the Units, Holder acknowledges and agrees to comply with applicable
Brazilian laws and to report and pay any and all applicable required tax
withholdings. Holder agrees that, for all legal purposes: (i) the benefits
provided under the Plan are the result of commercial transactions unrelated to
the Holder’s employment; (ii) the Plan is not a part of the terms and conditions
of the Holder’s employment; and (iii) the income from the Units, if any, is not
part of the Holder’s remuneration from employment.


Notifications


Report of Overseas Assets.


If Holder is resident or domiciled in Brazil, Holder will be required to submit
an annual declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil if the aggregate value of such assets and rights equals or
exceeds US$100,000. Assets and rights that must be reported include, but are not
limited to, the Shares acquired under the Plan.


Tax on Financial Transaction.
If the Holder repatriates the proceeds from the sale of Shares of Common Stock
or receipt of any cash dividends and converts the funds into local currency, the
Holder may be subject to the Tax on Financial Transactions. It is the Holder’s
responsibility to pay any applicable Tax on Financial Transactions arising from
participation in the Plan. The Holder should consult with the Holder’s personal
tax advisor for additional details.


FRANCE
Terms and Conditions


11





--------------------------------------------------------------------------------




Units Not Tax-Qualified.
The Unit is not intended to be a tax-qualified or tax-preferred award, including
without limitation, under Sections L. 225-197-1 to L. 225-197-6 of the French
Commercial Code.  The Holder is encouraged to consult with a personal tax
advisor to understand the tax and social insurance implications of the Unit.
Language Consent.
By accepting the Unit, the Holder confirms having read and understood the
documents relating to this grant (the Plan and this Agreement) which were
provided in English language.  The Holder accepts the terms of those documents
accordingly. The Holder confirms that the Holder has a good knowledge of the
English language.
En acceptant l’Attribution, le Bénéficiaire confirme avoir lu et compris les
documents relatifs à cette attribution (le Plan et ce Contrat) qui ont été
fournis en langue anglaise. Le Bénéficiaire accepte les dispositions de ces
documents en connaissance de cause. Etant précisé que le Titulaire a une bonne
maîtrise de la langue anglaise.
Notifications
Securities Law Information.
The grant of Unit under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in
France.
Foreign Asset/Account Reporting Information.
The Holder may hold Shares acquired upon vesting/settlement of the Unit, any
proceeds resulting from the sale of Shares or any dividends paid on such Shares
outside of France, provided the Holder declares all foreign bank and brokerage
accounts (including any accounts that were opened or closed during the tax year)
with  his or her annual income tax return.  Failure to complete this reporting
may trigger penalties for the Holder. 


GERMANY
Notifications
Securities Law Information. 
The grant of Unit under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in
Germany.
Exchange Control Information. 
If the Holder remits proceeds in excess of €12,500 out of or into Germany, such
cross-border payment must be reported monthly to the State Central Bank.  In the
event that the Holder makes or receives a payment in excess of this amount, the
Holder is responsible for obtaining the appropriate form from a German bank and
complying with applicable reporting requirements.  In addition, the Holder must
also report on an annual basis in the unlikely event that the Holder holds
Shares exceeding 10% of the total voting capital of the Company.
Terms and Conditions
Prohibition on Insider Dealing.
The Holder should be aware of the insider dealing rules of the Regulation (EU)
No 596/2014 of the European Parliament and Council (Market Abuse Regulation)
apply in Germany, which may affect transactions under the Plan such as e.g. the
subscription or participation, the suspension, the cancellation or an amending
order, the acquisition or sale of Shares acquired under the Plan, if the Holder
has inside information regarding the Company. The Holder is advised to determine
carefully whether he or she has inside information in respect of the Company and
whether and to what extend insider dealing rules can


12





--------------------------------------------------------------------------------




apply to him or her. In case of uncertainty, the Company recommends that the
Holder consults with a legal advisor.
Limitation of Liability.
The Holder is responsible for compliance with any laws to be observed by the
Holder in person in conjunction with the participation in the Plan. The Company
cannot be held liable if the Holder violates German law or any other applicable
rules to be complied with by the Holder in conjunction with the participation in
the Plan including but not limited to insider dealing restrictions under the
Market Abuse Regulation.




ITALY
Terms and Conditions
Plan Document Acknowledgment.
In accepting the Unit, the Holder acknowledges that he or she has received a
copy of the Plan and this Agreement and has reviewed the Plan and this Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and this Agreement. The Holder further acknowledges that he or she has read and
specifically and expressly approves the following Sections of this Agreement:
Section 4: No Entitlement to Cash Dividends; Section 5: Effect of Termination of
Employment; Section 6: Forfeiture/Recoupment of Restricted Stock Unit; Section
9: No Transfer; Section 10: No Shareholder Rights Until Payment; Section 11: No
Right to Employment; Section 12: Tax Withholding; Section 18: Nature of Grant;
Section 19: Data Privacy; Section 20: Country-Specific Terms and Conditions and
Notices.
Notifications
Securities Law Information.
The grant of Unit under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in Italy.
Foreign Asset/Account Reporting Information.
If the Holder holds investments abroad or foreign financial assets (e.g., cash,
Shares, Units) that may generate income taxable in Italy, the Holder is required
to report them on his or her annual tax returns (UNICO Form, RW Schedule) or on
a special form if no tax return is due, irrespective of their value. The same
reporting duties apply to the Holder if he or she is a beneficial owner of the
investments, even if the Holder does not directly hold investments abroad or
foreign assets.
Foreign Asset Tax Information.
The value of financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax, subject to an exemption. The taxable amount will
be the fair market value of the financial assets (e.g., Shares) assessed at the
end of the calendar year.


13





--------------------------------------------------------------------------------






MEXICO
Terms and Conditions
Labor Law Acknowledgment.
These provisions supplement Section 18 of this Agreement:
Modification. By accepting the Unit, the Holder understands and agrees that any
modification of the Plan or this Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of the Holder’s
employment.
Policy Statement. The grant of the Unit made under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company with registered offices at 701 N. Lilac Drive, Minneapolis, MN
55422, United States of America, is solely responsible for the administration of
the Plan and participation in the Plan and the acquisition of Shares does not,
in any way, establish an employment relationship between the Holder and the
Company since the Holder is participating in the Plan on a wholly commercial
basis and the Holder’s sole employer is the Company’s Mexican Subsidiary, nor
does it establish any rights between the Holder and the employer.


Plan Document Acknowledgment.
By accepting the grant of Unit, the Holder acknowledges that the Holder has
received copies of the Plan, have reviewed the Plan and this Agreement in their
entirety and fully understand and accept all provisions of the Plan and this
Agreement.
In addition, by signing this Agreement, the Holder further acknowledges that the
Holder has read and specifically and expressly approve the terms and conditions
in Section 18 of this Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) none of the Participating Companies or the Company is responsible for any
decrease in the value of the Shares underlying the Unit.
Finally, the Holder hereby declares that the Holder does not reserve any action
or right to bring any claim against the Company for any compensation or damages
as a result of the participation in the Plan and therefore grant a full and
broad release to the employer, the Company and any Participating Companies with
respect to any claim that may arise under the Plan.


NETHERLANDS


Notifications


Securities Law Information.


The grant of Unit under the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Regulation as implemented in the
Netherlands.




14





--------------------------------------------------------------------------------




Prohibition Against Insider Trading.


The Holder should be aware of the Dutch insider trading rules, which may affect
the sale of Shares acquired under the Plan. In particular, the Holder may be
prohibited from effecting certain share transactions if the Holder has insider
information regarding the Company. Below is a discussion of the applicable
restrictions. The Holder is advised to read the discussion carefully to
determine whether the insider rules could apply to him or her. If it is
uncertain whether the insider rules apply, the Company recommends that the
Holder consult with a legal advisor. The Company cannot be held liable if the
Holder violates the Dutch insider trading rules. The Holder is responsible for
ensuring compliance with these rules.
Dutch securities laws prohibit insider trading. As of 3 July 2016, the European
Market Abuse Regulation (MAR), is applicable in the Netherlands. For further
information, the Holder is referred to the website of the Authority for the
Financial Markets (AFM):
https://www.afm.nl/en/professionals/onderwerpen/marktmisbruik.
Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Affiliate may have inside information and
thus are prohibited from making a transaction in securities in the Netherlands
at a time when they have such inside information. By entering into this
Agreement and participating in the Plan, the Holder acknowledges having read and
understood the notification above and acknowledges that it is the Holder’s
responsibility to comply with the Dutch insider trading rules, as discussed
herein.
SINGAPORE
Notifications
Securities Law Information.  
The grant of the Unit is being made pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Singapore Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”).  The Plan has not been lodged or registered as
a prospectus with the Monetary Authority of Singapore.  The Holder should note
that the Unit are subject to section 257 of the SFA and the Holder will not be
able to make any subsequent sale in Singapore of the Shares acquired through the
vesting of the Unit or any offer of such sale in Singapore unless such sale or
offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.
Director Notification Obligation.
If the Holder is the chief executive officer (“CEO”) or a director, associate
director or shadow director of one of the Participating Companies in Singapore,
the Holder is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
Subsidiary in writing within two business days of any of the following events:
(i) acquiring or disposing of an interest in the Company (e.g., Units or Shares)
or in any Subsidiary, (ii) any change in a previously-disclosed interest (e.g.,
upon exercise of the Unit), or (iii) becoming the CEO or a director, associate
director or shadow director of a Subsidiary in Singapore, if the Holder holds
such an interest at that time.


UNITD KINGDOM
Notifications
Securities Law Information.


The grant of the Unit is exempt from the requirement to publish a prospectus
under the EU Prospectus Regulation as implemented in the United Kingdom.




15





--------------------------------------------------------------------------------




Neither this Agreement nor Appendix is an approved prospectus for the purposes
of section 85(1) of the Financial Services and Markets Act 2000 (“FSMA”) and no
offer of transferable securities to the public (for the purposes of section 102B
of FSMA) is being made in connection with this Agreement. This Agreement and the
Unit are exclusively available in the UK to bona fide employees and former
employees of the Company or its Affiliate.


Non-Qualified Grants.


The Unit is not intended to be tax-qualified or tax preferred under current tax
rules and regulations in the United Kingdom.


Tax Consultation.


The Holder understands that he or she may suffer adverse tax consequences as a
result of the Holder’s acquisition or disposition of the Shares. The Holder
represents that he or she will consult with any tax advisors that the Holder
deems appropriate in connection with the acquisition or disposition of the
Shares and that the Holder is not relying on the Company or any Parents or
Subsidiaries for any tax advice.


Tax Election
The Holder shall, if so required by the Company, on acquisition of any Shares
(or on such earlier date as may be specified by the Company), enter into an
irrevocable joint election with his/her employer pursuant to section 431 of
Income Tax (Earnings & Pensions) Act 2003 ("ITEPA") in a form specified by the
Company that for the relevant tax purposes the market value of Shares acquired
(or to be acquired) under the Plan by the Holder is to be calculated as if the
Shares did not constitute restricted securities (as defined in section 423 of
ITEPA) and section 425 to 430 of ITEPA are not to apply to such Shares.


Prohibition Against Insider Dealing.
The Holder should be aware of:
1.
the insider dealing rules of the Regulation (EU) No 596/2014 of the European
Parliament and Council (Market Abuse Regulation) which apply in the UK; and

2.
the UK's insider dealing rules under the Criminal Justice Act 1993,

each of which may affect transactions under the Plan such as the acquisition or
sale of Shares acquired under the Plan, if the Holder has inside information
regarding the Company. If the Holder is uncertain whether the insider dealing
rules apply, the Company recommends that the Holder consults with a legal
advisor. The Company cannot be held liable if the Holder violates the UK's
insider dealing rules. The Holder is responsible for ensuring his or her
compliance with these rules.


*    *    *


16



